Citation Nr: 0121829	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-05 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to March 21, 1994, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1968.  

This matter is now before the Board on appeal from a January 
2000 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which, 
pursuant to a December 1999 Board decision, granted service 
connection and assigned a 30 percent rating for the veteran's 
PTSD, effective March 21, 1994 (the date the RO initially 
received the veteran's claim of service connection for PTSD); 
and decreased the evaluation from 30 percent to 10 percent 
disabling, effective April 14, 1999 (the date the RO 
determined that VA examination showed an improvement of the 
PTSD symptoms). 

In the veteran's notice of disagreement (NOD) to the January 
2000 decision, he expressed his desire to appeal the 
following two issues:  1) the assignment of March 21, 1994, 
as the effective date of service connection for his PTSD, and 
2) the propriety of the reduction in the disability rating 
assigned his PTSD from 30 percent to 10 percent.  

By a November 2000 decision, the RO restored the 30 percent 
rating for the veteran's service-connected PTSD, effective 
March 21, 1994, or the date of receipt of the original claim 
for service connection.  Thus, the Board finds that the issue 
of whether the reduction of the disability rating from 30 
percent to 10 percent was correct has been resolved, and is 
not now before the Board.  

In June 2001, the veteran appeared for a video conference 
hearing before the undersigned Member of the Board.  The 
hearing transcript reflects that the veteran testified as to 
his disagreement with the 30 percent disability rating 
assigned by the November 2000 decision, and his oral 
disagreement with the decision was duly noted.  Nevertheless, 
the Board does not currently have jurisdiction over this 
claim because there is no evidence contained in the claims 
folder that a written NOD has been filed on this issue.  See 
38 C.F.R. §§ 20.200, 20.201 (2000) (requiring that a NOD be 
in writing).  During the hearing, the veteran and his 
representative were informed that a written NOD had not been 
filed, and it was expressly suggested that the veteran submit 
a written NOD directly to the RO.  

As to the issue of a timely filed NOD, the Board notes that a 
claimant's testimony before the RO can be accepted in lieu of 
a written NOD once it is reduced to writing when the hearing 
is transcribed.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a NOD).  In this case, however, the veteran's 
testimony in June 2001 cannot constitute a timely NOD because 
VA regulations provide that a NOD "must be filed with the 
[VA] office from which the claimant received notice of the 
determination being appealed . . ."  38 C.F.R. § 20.300 
(2000).  Hearing testimony before the Board cannot be 
accepted as a NOD, since the testimony is not being presented 
to RO personnel.  See Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (hearing testimony before the Board, even though given 
within the one-year NOD filing period, cannot constitute a 
valid NOD, because it was taken before the Board and not the 
RO and it did not serve to trigger or initiate appellate 
review).  Because it is not known whether the veteran has 
filed a timely NOD with respect to the 30 percent rating 
assigned for his PTSD following the transfer of the claims 
file to the Board, the initial rating matter is referred to 
the RO for appropriate handling and development, to include 
clarifying whether the veteran wants to reopen his claim for 
an increased rating if a timely NOD was not filed.

In the January 2000 decision, the RO also held that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for hypertension.  The record reflects that the veteran has 
not disagreed with that decision.  As discussed, a claimant's 
timely filed NOD initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  As the veteran has not addressed the issue of 
whether new and material evidence had been submitted to 
reopen a claim of service connection for hypertension in 
either a notice of disagreement or any other communication 
since the January 2000 decision, the issue of entitlement to 
same is not now before the Board.  See 38 C.F.R. §§ 20.200, 
20.201.

FINDINGS OF FACT

1.  The veteran was discharged from active duty in December 
1968; the RO received his original claim of service 
connection for "depression" on March 21, 1994.

2.  The medical evidence of record indicates that the 
veteran's PTSD was initially diagnosed on VA examination in 
May 1994; there is no medical evidence of record showing 
evaluation or treatment for PTSD prior to that date, and the 
veteran has testified during this appeal that he was not 
evaluated or treated for PTSD prior to that time.

3.  A December 1999 Board decision granted service connection 
for PTSD; by January 2000 decision, the RO assigned a 30 
percent disability rating, effective March 21, 1994.


CONCLUSION OF LAW

The requirements for an effective date for the grant of 
service connection for PTSD, prior to March 21, 1994, have 
not been met. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the effective date for an evaluation and award of 
compensation will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
For direct service connection of disability compensation, the 
effective date will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim or date 
entitlement arose, which ever is later.  See 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(ii)(B)(2).

Here, by January 2000 decision, the RO implemented the 
December 1999 Board decision which granted service connection 
for PTSD, and evaluated the disability as 30 percent 
disabling, effective March 21, 1994.  In the same decision, 
the RO then reduced the disability rating from 30 percent to 
10 percent, effective April 14, 1999, as VA examination in 
April 1999 indicated improvement of the symptoms of the 
veteran's PTSD.  The veteran's NOD as to the effective date 
of service connection was received in February 2000.  

The effective date of the veteran's grant of service 
connection for PTSD will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(a).  In essence, the issue of an effective date in 
this case is based on timing, i.e., the time when the veteran 
filed the original claim for service connection based on 
PTSD.  The Board acknowledges the veteran's statements and 
testimony that he experienced symptoms of his PTSD since his 
separation from service in 1968.  However, the veteran's 
formal claim was not received until March 1994, and the Board 
finds that there is nothing in the claims file which could be 
considered to be an informal claim (brought at any time prior 
to March 21, 1994) of service connection for PTSD.  See 
38 C.F.R. §§ 3.1(p), 3.155(a) (2000); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

As set forth above, on claims regarding an effective date for 
service connection, the effective date is the date of a claim 
unless the claim is submitted within one year from the 
separation from service, in which case VA benefits may be 
paid from the day after separation from service.  Here, the 
veteran did not file a claim of service connection for his 
PTSD until March 21, 1994.  In view of the facts in this 
case, there is no statutory or regulatory authority which 
would permit the Board to grant an earlier effective date 
prior to March 21, 1994, for the award of service connection 
for the veteran's PTSD.  Thus, as a matter of law, his claim 
as to the issue of an earlier effective date for service 
connection of his PTSD must be denied. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, supra (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
veteran was informed in the statement and supplemental 
statements of the case of the evidence needed to substantiate 
his claim; all of the relevant evidence and law and 
regulations were considered by the RO in adjudicating his 
claim; and the veteran specifically testified during this 
appeal that there is no relevant medical evidence dated prior 
to the effective date at issue.  Under these circumstances, 
further development and further expending of VA's resources 
is not warranted.





ORDER

Entitlement to an effective date prior to March 21, 1994, for 
an award of service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



